FAKE, Chief Judge.
It appears that the petitioner applied for naturalization on October 10,. 1944. That in the year 1942 petitioner was convicted of a violation of the Mann Act, 18 U.S.C.A. § 2421 et seq., and sentenced to a term of six months imprisonment. Thus it appears that • within the five year period during which a clear record must be shown, this conviction risés up to stay the hand of the 'Court in granting the petition. While it is true the conviction was for a non-commercial violation, it further appears that this petitioner has had many close escapes from the clutches of the law, and that his only means of support is that of a gambler. On the- face of the record I find he was not of good moral character because of the conviction above mentioned.
The petition is denied.